                  Case 18-12808   Doc 6-3   Filed 12/13/18   Page 1 of 3



                                     EXHIBIT C

                                    Fund Fact Sheet




DOCS_SF:98216.7
                                          Case 18-12808              Doc 6-3           Filed 12/13/18                 Page 2 of 3                                      9/30/18


Federated U.S. Treasury Cash Reserves
Institutional Shares
Nasdaq Symbol: UTIXX | Cusip Number: 60934N682 | Newspaper Listing: USTrCshIns


Product Highlights                                    Portfolio Composition (%)                                       Effective Maturity Schedule (%)
■   Pursues current income consistent with
    stability of principal and liquidity.
                                                                                                                                                     1-7 Days 27.3
■   Invests in short-term U.S. Treasury securities.
                                                                                                                                                     8-30 Days 20.6
■   Does not invest in repurchase agreements.                                     U.S. Treasury Debt
                                                                                  100                                                                31-90 Days 43.1
■   Holds AAAm and Aaa-mf ratings




                                                                                                                                                                                     MONEY MARKET TREASURY
    from Standard & Poor’s and                                                                                                                       91-180 Days 7.9
    Moody’s, respectively.                                                                                                                           181 + Days 1.1
■   On National Association of Insurance
    Commissioners (NAIC) List.*
■   Income may be exempt from state                                                                                   2a-7 Liquidity
    income taxes, depending on individual                                                                             Daily             99.91%
    state tax laws.
                                                                                                                      Weekly            99.91%
Credit Ratings                                                                                                        Weighted Average Maturity
AAAm Standard & Poor’s                                                                                                44 Days
Aaa-mf Moody’s
                                                                                                                      Weighted Average Life
NAIC List*
                                                                                                                      101 Days
Portfolio Manager(s)
                                                      Fund Performance
Susan Hill
Deborah Cunningham                                     Net Yields (%)                                                 Total Return (%)
                                                       7-Day                                                   1.92 1 Year                                                    1.40
Portfolio Assets
$18.7 billion                                          Annualized Yields (%)          Oct    Nov        Dec    Jan    Feb    Mar       Apr    May June July           Aug Sept
                                                       7-Day                          0.89   0.96       1.04   1.13   1.27     1.45    1.53   1.61    1.70   1.76     1.83   1.92
Share Class Statistics
Inception Date                                        Performance quoted represents past performance, which is no guarantee of future results. Investment
6/11/91                                               return will vary. An investor’s shares, when redeemed, may be worth more or less than the original cost.
                                                      Current performance may be lower or higher than what is stated. To view performance current to the most
Federated Fund Number                                 recent month-end, contact us or visit FederatedInvestors.com.
125
                                                      Although not contractually obligated to do so, the advisor and/or certain fund service providers waived all or a portion
Cut-Off Times                                         of their fees or reimbursed the fund for certain operating expenses. These voluntary waivers and reimbursements may
2:00 p.m. ET — Purchases                              be modified or terminated at any time; accordingly, the fund’s expenses may vary (i.e., increase or decrease) during
                                                      the fund’s fiscal year. These waivers increase income to the fund and result in a higher return to investors.
2:00 p.m. ET — Redemptions
                                                      Otherwise, the 7-day yield would have been 1.81% and total return would have been lower.
Dividends                                             Total return represents the change in value of an investment after reinvesting all income and capital gains.
Declared Daily/Paid Monthly                           Yield quotations more closely reflect the current earnings of the fund than the total return quotation.
                                                      Rule 2a-7 requires that money market funds maintain a 10% daily liquidity bucket and a 30% weekly liquidity bucket.
                                                      Both requirements are ‘point of purchase’ requirements. Thus, it is permissible and probable that money market funds
                                                      may, at any given time, have liquidity percentages reflecting less than the 10% and 30% thresholds. In such circum-
                                                      stances, the portfolio manager will be required to purchase securities to fill the requisite liquidity bucket prior to
                                                      purchasing longer-dated securities. Additionally, the SEC requirements for what may be defined as ‘daily’ and ‘weekly’
                                                      differs from the standard maturities used in calculating the ‘Effective Maturity Schedule.’ Therefore, the percentages
                                                      in the 2a-7 Liquidity table will generally not equal the amounts shown in the ‘Effective Maturity Schedule.’
                                                      *Thisfund is on the National Association of Insurance Commissioner’s list as a U.S. Direct Obligations/Full Faith &
                                                      Credit listing. This designation denotes that the fund meets certain quality and pricing guidelines such as: a rating of
                                                      AAAm or Aaa-mf by a Nationally Recognized Statistical Rating Organization (NRSRO), maintain a constant NAV
                                                      $1.00 at all times, allow a maximum 7 day redemption of proceeds, invest 100% in U.S. government securities. This is
                                                      subject to an annual review.




     ederated                                                               Not FDIC Insured        |     May Lose Value        |     No Bank Guarantee
                                                                 Case 18-12808                 Doc 6-3           Filed 12/13/18                  Page 3 of 3
                        Federated U.S. Treasury Cash Reserves

                            Portfolio Manager Commentary
                            In its June policy-setting meeting, the Federal Reserve laid out a relatively straight path to a September rate hike, which came to pass with
                            a quarter-point increase in the target range to 2-2.25%. But there was a slight bump, as President Trump publicly criticized the central
                            bank for raising rates because of their potential to stem economic growth. This represented a break from precedent, as one of the Fed’s
                            defining characteristics is that it operates independently of the rest of the U.S. government. Most politicians don’t talk about the Fed
                            much, let alone tell it what to do. Chair Jerome Powell addressed this by stating in September that the central bank does not consider
                            political elements when setting policy. September’s rate hike was not the only policy tool the Fed implemented during the reporting period,
                            as it continued to expand its quantitative-tapering (QT) plan that allows maturing Treasuries and government agency securities to roll off
                            its massive balance sheet. The resulting increase in supply in the marketplace has nudged rates further higher, particularly as the amount
                            of maturing securities not reinvested has grown from an initial $30 billion in the fourth quarter of 2017 to $120 billion.
MONEY MARKET TREASURY




                            On the macro level, the housing market continued to soften, as supply decreased and mortgage rates edged up. But most economic indicators
                            were solid, if not robust: job growth, consumer confidence, retail sales, manufacturing and service activity and capital expenditures all hit or were
                            near cycle and in some cases multi-decade highs during the three-month periods as gross domestic product accelerated even as inflation
                            remained moderate and manageable. The quarter saw intensification of tariffs by the Trump administration on China, and responses in kind. But
                            while edging ever closer to a full-blown trade war and facing opposition from select U.S. industries, the duties did not result in meaningful head-
                            winds for the domestic economy. A trade deal with Mexico suggested that at the end of the day, a transactional Trump wants deals, not conflict.
                            Although the trade skirmishes began to affect the global economy, greater impact was felt by the strength of the U.S. dollar, particularly in the
                            emerging markets. But the most prominent trouble areas, such as Turkey, Argentina and Indonesia, faced idiosyncratic struggles, suggesting a
                            contagion was not in the works.
                            Over the course of the three months, the 1-month London interbank offered rate (Libor) rose from 2.09% to 2.26% and 3-month Libor rose
                            from 2.34% to 2.40%. The short end of the Treasury yield curve also increased over the quarter, with 1-month and 3-month Treasury yields
                            rising from 1.77% to 2.08% and 1.90% to 2.18%, respectively.


                        You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it
                        will do so. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The
                        fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to
                        the fund at any time.

                        The fund has not elected to be subject to the liquidity      Definitions                                                  Ratings And Rating Agencies
                        fees and gates requirement at this time.
                                                                                     Net yields are based on the average daily income             Ratings are based on an evaluation of several factors,
                        Performance shown is for Institutional Shares. The           dividend and average net asset value for the 7 days          including credit quality, diversification and maturity of
                        fund offers an additional share class whose                  ended on the date of calculation. The 7-day net annu-        assets in the portfolio, as well as management
                        performance will vary due to differences in charges          alized yield is based on the average net income per          strength and operational capabilities. A money market
                        and expenses. Please consult your financial institution      share for the 7 days ended on the date of calculation        fund rated AAAm by Standard & Poor’s is granted
                        regarding your eligibility to purchase this class.           and the offering price on that date.                         after evaluating a number of factors, including credit
                                                                                                                                                  quality, market price, exposure and management.
                        A Word About Risk                                            The fund is a managed portfolio and its holdings are
                                                                                                                                                  Money market funds rated Aaa-mf by Moody’s are
                                                                                     subject to change.
                        Fund shares are not guaranteed by the U.S. government.                                                                    judged to be of an investment quality similar to
                                                                                     The holdings percentages are based on net assets at          Aaa-rated fixed income obligations, that is, they are
                        Income is subject to federal income tax.                     the close of business on 9/30/18 and may not neces-          judged to be of the best quality. For more information
                        Consult your tax advisor regarding the status of your        sarily reflect adjustments that are routinely made           on credit ratings, visit standardandpoors.com and
                        account under state and local tax laws.                      when presenting net assets for formal financial              moodys.com.
                                                                                     statement purposes.
                        Current and future portfolio holdings are subject to risk.                                                                Ratings are subject to change and do not remove
                                                                                     Weighted Average Maturity is the mean average of the         market risk.
                                                                                     periods of time remaining until the securities held in
                                                                                                                                                  Credit ratings do not provide assurance against
                                                                                     the fund’s portfolio (a) are scheduled to be repaid, (b)
                                                                                     would be repaid upon a demand by the fund or (c) are         default or other loss of money and can change.
                                                                                     scheduled to have their interest rate readjusted to
                                                                                     reflect current market rates. Securities with adjustable
                                                                                     rates payable upon demand are treated as maturing
                                                                                     on the earlier of the two dates if their scheduled
                                                                                     maturity is 397 days or less, and the later of the two
                                                                                     dates if their scheduled maturity is more than
                                                                                     397 days. The mean is weighted based on the
                                                                                     percentage of the amortized cost of the portfolio
                                                                                     invested in each period.
                                                                                     Weighted Average Life is calculated in the same
                                                                                     manner as the Weighted Average Maturity (WAM),
                                                                                     but is based solely on the periods of time remaining
                                                                                     until the securities held in the fund’s portfolio (a) are
                                                                                     scheduled to be repaid or (b) would be repaid upon a
                                                                                     demand by the fund without reference to when
                                                                                     interest rates of securities within the fund are
                                                                                     scheduled to be readjusted.



                                                                                                                            This must be preceded or accompanied by a current prospectus.
                        Federated Investors Tower, 1001 Liberty Avenue, Pittsburgh, PA 15222-3779, 1-800-341-7400, FederatedInvestors.com                                          G01104-57 (10/18)
                        Federated Securities Corp., Distributor      Federated is a registered trademark of Federated Investors, Inc.                                   2018 ©Federated Investors, Inc.
